Title: To James Madison from Tench Coxe, 18 August 1787
From: Coxe, Tench
To: Madison, James


Dear Sir
Augt. 18th. 1787.
Some matters of a good deal of consequence to myself render it necessary for me to be known to Mr. Jefferson—just so far as to take the liberty of addressing two or three letters to him. You will oblige me very much by favoring me with two copies of a short letter of introduction to go by different opportunities. It will be much more agreeable to me to receive them from you sealed than open. My situation in point of property is not essential, in the present Case, but principally my general estimation as a gentleman. A letter adapted to a personal introduction would answer every purpose, but I do not expect to make any use of those I may receive from you further than to enclose them in my first letter.
I have no better Apology to make for this liberty than the sincere esteem for you with which I really am, Sir, Yr. mo. respectf. h. Servt
Tench Coxe
